Exhibit 10.9

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

dated as of

June 29, 2006

among

ULTRA CLEAN HOLDINGS, INC.,

FP-ULTRA CLEAN L.L.C.,

     LEONID AND INNA MEZHVINSKY AS TRUSTEES OF THE
REVOCABLE TRUST AGREEMENT OF LEONID MEZHVINSKY AND
INNA MEZHVINSKY DATED APRIL 26, 1988,

JOE AND JENNY CHEN AS TRUSTEES OF THE JOE CHEN AND
JENNY CHEN REVOCABLE TRUST DATED 2002,

VICTOR MEZHVINSKY,

     VICTOR MEZHVINSKY AS TRUSTEE OF THE JOSHUA
MEZHVINSKY 2004 IRREVOCABLE TRUST UNDER AGREEMENT
DATED JUNE 4, 2004,

DAVID HONGYU WU AND WINNIE WEI ZHEN WU AS TRUSTEES OF
THE CHEN MINORS IRREVOCABLE TRUST,

AND

FRANK MOREMAN



--------------------------------------------------------------------------------





TABLE OF CONTENTS

        PAGE   ARTICLE 1 DEFINITIONS Section 1.01   Definitions   2          
ARTICLE 2 REGISTRATION RIGHTS Section 2.01   Demand Registration   5 Section
2.02   Piggyback Registration   7 Section 2.03   Registration Procedures   9
Section 2.04   Indemnification by the Company   12 Section 2.05  
Indemnification by Participating Stockholders   13 Section 2.06   Conduct of
Indemnification Proceedings   14 Section 2.07   Contribution   15 Section 2.08  
Participation in Public Offering   16 Section 2.09   Other Indemnification   16
Section 2.10   Cooperation by the Company   16 Section 2.11   No Transfer of
Registration Rights   17           ARTICLE 3 CERTAIN COVENANTS AND AGREEMENTS
Section 3.01   Reports   17 Section 3.02   Limitations on Subsequent
Registration Rights   18 Section 3.03   Conflicting Agreements   18          
ARTICLE 4 MISCELLANEOUS Section 4.01   Lockup Agreement   19 Section 4.02  
Binding Effect; Assignability; Benefit   19 Section 4.03   Notices   19 Section
4.04   Waiver; Amendment; Termination   21 Section 4.05   Fees and Expenses   21
Section 4.06   Governing Law   21 Section 4.07   Jurisdiction   21 Section 4.08
  WAIVER OF JURY TRIAL   21 Section 4.09   Specific Enforcement   22 Section
4.10   Counterparts; Effectiveness   22


i



--------------------------------------------------------------------------------





Section 4.11   Entire Agreement   22 Section 4.12   Captions   22 Section 4.13  
Severability   22       Exhibit A: Joinder Agreement


ii



--------------------------------------------------------------------------------





     AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

     Amended and Restated Registration Rights Agreement (this “Agreement”) dated
as of June 29, 2006 among Ultra Clean Holdings, Inc., a Delaware corporation
(the “Company”), FP-Ultra Clean L.L.C. (“FP”), Leonid and Inna Mezhvinsky as
trustees of the Revocable Trust Agreement of Leonid Mezhvinsky and Inna
Mezhvinsky dated April 26, 1988 (the “Mezhvinsky Living Trust”), Joe and Jenny
Chen as trustees of the Joe Chen and Jenny Chen Revocable Trust dated 2002 (the
“Chen Living Trust”), Victor Mezhvinsky, Victor Mezhvinsky as trustee of the
Joshua Mezhvinsky 2004 Irrevocable Trust under Agreement dated June 4, 2004 (the
“Joshua Trust”), David Hongyu Wu and Winnie Wei Zhen Wu as trustees of the Chen
Minors Irrevocable Trust (the “Chen Minors Trust”) and Frank Moreman.

W I T N E S S E T H :

     WHEREAS, pursuant to the Agreement and Plan of Merger and Reorganization
dated as of June 29, 2006 among Sieger Engineering, Inc., Leonid Mezhvinsky,
Ultra Clean Holdings, Inc., Bob Acquisition Inc., Pete Acquisition LLC, the
Mezhvinsky Living Trust, the Chen Living Trust, Victor Mezhvinsky, the Joshua
Trust, 2004, the Chen Minors Trust and Frank Moreman (collectively the “Sieger
Stockholders”) and Leonid Mezhvinsky as Sellers’ Agent (the “Merger Agreement”),
the Sieger Stockholders have acquired securities of the Company;

     WHEREAS, the Company, FP and the Sieger Stockholders are entering into an
Amended and Restated Stockholders’ Agreement dated as of the date hereof and the
Company, Leonid Mehzvinsky and the Sieger Stockholders are entering into a
Lockup Agreement dated as of the date hereof (the “Lockup Agreement”);

     WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations after consummation of the
transactions contemplated by the Merger Agreement;

     WHEREAS, the parties hereto intend this Agreement to amend, supersede and
restate in its entirety the Registration Rights Agreement dated as of December
2, 2002 among Ultra Clean Holdings, Inc., and FP-Ultra Clean L.L.C. (the
“Original Registration Rights Agreement”);

     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree that the Original Registration Rights Agreement
shall be superseded and amended and restated in its entirety as follows:



--------------------------------------------------------------------------------





ARTICLE 1 DEFINITIONS

     Section 1.01. Definitions. (a) The following terms, as used herein, have
the following meanings:

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco, California are authorized by law to
close.

     “Common Stock” means the common stock, par value $0.001 per share, of the
Company and any stock into which such Common Stock may thereafter be converted
or changed.

     “Company Securities” means (i) the Common Stock, (ii) securities
convertible into or exchangeable for Common Stock, (iii) any other equity or
equity-linked security issued by the Company and (iv) options, warrants or other
rights to acquire Common Stock or any other equity or equity-linked security
issued by the Company.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “First Public Offering” means March 24, 2004.

     “Mezhvinsky” means, collectively, the Mezhvinsky Living Trust, Victor
Mezhvinsky and the Joshua Trust.

     “NASD” means the National Association of Securities Dealers, Inc.

     “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

     “Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act.

2



--------------------------------------------------------------------------------





     “Registrable Securities” means, at any time, any Shares and any securities
issued or issuable in respect of such Shares by way of conversion, exchange,
stock dividend, split or combination, recapitalization, merger, consolidation,
other reorganization or otherwise until (i) a registration statement covering
such Shares has been declared effective by the SEC and such Shares have been
disposed of pursuant to such effective registration statement, (ii) such Shares
are sold under circumstances in which all of the applicable conditions of Rule
144 (or any similar provisions then in force) under the Securities Act are met
or such securities may be sold pursuant to Rule 144(k) or (iii) such Shares are
otherwise Transferred, the Company has delivered a new certificate or other
evidence of ownership for such Shares not bearing the legend required pursuant
to this Agreement and such Shares may be resold without subsequent registration
under the Securities Act.

     “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 2.03(h)), (vii) reasonable fees and expenses of
any special experts retained by the Company in connection with such
registration, (viii) reasonable fees, out-of-pocket costs and expenses of the
Stockholders, including one counsel for all of the Stockholders participating in
the offering selected by the Stockholders holding the majority of the
Registrable Securities to be sold for the account of all Stockholders in the
offering, (ix) fees and expenses in connection with any review by the NASD of
the underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’

3



--------------------------------------------------------------------------------





     and registrars’ fees and expenses and the fees and expenses of any other
agent or trustee appointed in connection with such offering, (xiii) expenses
relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.03(m).

     “Requesting Stockholder” means a Stockholder requesting a Demand
Registration pursuant to Section 2.01 hereof.

     “Rule 144” means Rule 144 (or any successor provisions) under the
Securities Act.

     “SEC” means the Securities and Exchange Commission.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Shares” means shares of Common Stock.

     “Stockholder” means at any time, any Person (other than the Company) who
shall then be a party to or bound by this Agreement, so long as such Person
shall “beneficially own” (as such term is defined in Rule 13d-3 of the Exchange
Act) any Company Securities.

     “Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

     “Transfer” means, with respect to any Company Securities, (i) when used as
a verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Company Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

     (b) Each of the following terms is defined in the Section set forth
opposite such term:

Term  
Section
Company  
Preamble
Damages  
2.04
Demand Registration  
2.01(c)


4



--------------------------------------------------------------------------------







Term   Section Indemnified Party   2.06 Indemnifying Party   2.06 Inspectors  
2.03(g) Lockup Period   2.03 Maximum Offering Size   2.01(g) Piggyback
Registration   2.02(a) Records   2.03(g) Registering Stockholders   2.01(c)(ii)
Requesting Stockholder   2.01(a)

ARTICLE 2
REGISTRATION RIGHTS

     Section 2.01. Demand Registration. (a) If at any time the Company shall
receive a request from FP; or

     (b) if at any time (but only once and provided the right in subsection (c)
below has not previously been exercised) during the period beginning on June 29,
2008 and ending on December 29, 2009, the Company shall receive a request from
Leonid Mezhvinsky as agent for the Sieger Stockholders; or

     (c) if at any time following the later of (i) December 29, 2006 and (ii)
the day Leonid Mezhvinsky becomes a Non-Employee (as defined herein) (but only
once, and provided the right in subsection (b) above has not been exercised, and
provided further that Leonid Mezhvinsky has ceased to be (A) an employee or (B)
a director, provided that he has not ceased to be a director either because he
was not elected by the Company's stockholders after having been nominated to
stand for election or because he declined to stand for election (in either A or
B, a “Non-Employee”), of the Company) at any time during the period beginning on
the date hereof and ending on June 28, 2008, the Company shall receive a request
from Leonid Mezhvinsky as agent for the Sieger Stockholders that the Company
effect the registration under the Securities Act of all or any portion of such
Requesting Stockholder’s Registrable Securities (provided however, that any
sales made pursuant to a request under Section 2.01(c) may only be effected up
to the maximum number of shares that may be sold pursuant to Section 3 of the
Lockup Agreement), and specifying the intended method of disposition thereof,
then the Company shall promptly give notice of such requested registration (each
such request shall be referred to herein as a “Demand Registration”) at least 15
Business Days prior to the anticipated filing date of the registration statement
relating to such Demand Registration to the other Stockholders and thereupon
shall use all reasonable efforts to effect, as expeditiously as possible, the
registration under the Securities Act of:

5



--------------------------------------------------------------------------------





>      (i) all Registrable Securities for which the Requesting Stockholder has
> requested registration under this Section 2.01, and
> 
>      (ii) subject to the restrictions set forth in Sections 2.01(g) and 2.02,
> all other Registrable Securities of the same class as those requested to be
> registered by the Requesting Stockholder that any other Stockholders with
> rights to request registration under Section 2.02 (all such Stockholders,
> together with the Requesting Stockholder, the “Registering Stockholders”) have
> requested the Company to register by request received by the Company within 15
> Business Days after such Stockholders receive the Company’s notice of the
> Demand Registration,

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered, provided that the Company shall not be obligated to effect a Demand
Registration unless the aggregate gross proceeds expected to be received from
the sale of the Registrable Securities requested to be included in such Demand
Registration equals or exceeds $5,000,000, and provided, further, that the
Company shall not be required to effect a Demand Registration pursuant to
subsection (b) hereof pursuant to Rule 415 (or its successor provision) and
provided, further, that a registration pursuant to subsection (c) shall be, if
so requested, pursuant to Rule 415 (or its successor provision) under the
Securities Act. In no event shall the Company be required to effect more than
one Demand Registration hereunder within any ninety day period.

     (d) Promptly after the expiration of the 15-Business Day period referred to
in Section 2.01(c)(ii), the Company will notify all Registering Stockholders of
the identities of the other Registering Stockholders and the number of shares of
Registrable Securities requested to be included therein. At any time prior to
the effective date of the registration statement relating to such registration,
the Requesting Stockholders may revoke such request, without liability to any of
the other Registering Stockholders, by providing a notice to the Company
revoking such request.

     (e) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected.

     (f) A Demand Registration shall not be deemed to have occurred:

>      (i) unless the registration statement relating thereto (A) has become
> effective under the Securities Act and (B) has remained effective for a period
> of at least 180 days (or such shorter period in which all Registrable
> Securities of the Registering Stockholders included in such registration have
> actually been sold thereunder), provided that such registration statement
> shall not be considered a Demand Registration if, after such registration
> statement becomes effective, (1) such registration

6



--------------------------------------------------------------------------------





> statement is interfered with by any stop order, injunction or other order or
> requirement of the SEC or other governmental agency or court and (2) less than
> 75% of the Registrable Securities included in such registration statement have
> been sold thereunder; or
> 
>      (ii) if the Maximum Offering Size is reduced in accordance with Section
> 2.01(g) such that less than 66 2 / 3 % of the Registrable Securities of the
> Requesting Stockholders sought to be included in such registration are
> included.

     (g) If a Demand Registration involves an underwritten Public Offering and
the managing underwriter advises the Company and the Requesting Stockholders
that, in its view, the number of shares of Registrable Securities requested to
be included in such registration (including any securities that the Company
proposes to be included that are not Registrable Securities) exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:

>      (i) First, all Registrable Securities requested to be registered by the
> Requesting Stockholder;
> 
>      (ii) second, all other Registrable Securities requested to be included in
> such registration by any Registering Stockholder (allocated, if necessary for
> the offering not to exceed the Maximum Offering Size, pro rata among such
> other Stockholders on the basis of the relative number of Registrable
> Securities so requested to be included in such registration by each such
> Stockholder); and
> 
>      (iii) third, any securities proposed to be registered by the Company.

     (h) Upon notice to each Requesting Stockholder, the Company may postpone
effecting a registration pursuant to this Section 2.01 on one occasion during
any period of twelve consecutive months for a reasonable time specified in the
notice but not exceeding 60 days (which period may not be extended or renewed),
if (i) an investment banking firm of recognized national standing shall advise
the Company and the Requesting Stockholders in writing that effecting the
registration would materially and adversely affect an offering of securities of
such Company the preparation of which had then been commenced or (ii) the
Company is in possession of material non-public information the disclosure of
which during the period specified in such notice the Company reasonably believes
would not be in the reasonable interests of the Company.

     Section 2.02. Piggyback Registration. (a) If at any time the Company
proposes to register any Company Securities under the Securities Act (other than

7



--------------------------------------------------------------------------------





a registration on Form S-8 or S-4, or any successor forms, relating to Common
Stock issuable upon exercise of employee stock options or in connection with any
employee benefit or similar plan of the Company or in connection with a direct
or indirect acquisition by the Company of another Person), whether or not for
sale for its own account, the Company shall each such time give notice at least
30 Business Days prior to the anticipated filing date of the registration
statement relating to such registration to each Stockholder, which notice shall
set forth such Stockholder’s rights under this Section 2.02 and shall offer such
Stockholder the opportunity to include in such registration statement the number
of Registrable Securities of the same class or series as those proposed to be
registered as each such Stockholder may request (a “Piggyback Registration”),
subject to the provisions of Section 2.02(b) . Upon the request of any such
Stockholder made within 15 Business Days after the receipt of notice from the
Company (which request shall specify the number of Registrable Securities
intended to be registered by such Stockholder), the Company shall use its
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by all
such Stockholders, to the extent requisite to permit the disposition of the
Registrable Securities to be so registered, provided that (i) if such
registration involves an underwritten Public Offering, all such Stockholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected as provided herein on the
same terms and conditions as apply to the Company or the Requesting
Stockholders, as applicable, and (ii) if, at any time after giving notice of its
intention to register any Company Securities pursuant to this Section 2.02(a)
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give notice to all such
Stockholders and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration. No registration
effected under this Section 2.02 shall relieve the Company of its obligations to
effect a Demand Registration to the extent required by Section 2.01. The Company
shall pay all Registration Expenses in connection with each Piggyback
Registration.

     (b) If a Piggyback Registration involves an underwritten Public Offering
(other than any Demand Registration, in which case the provisions with respect
to priority of inclusion in such offering set forth in Section 2.01(g) shall
apply) and the managing underwriter advises the Company that, in its view, the
number of Shares that the Company and such Stockholders intend to include in
such registration exceeds the Maximum Offering Size, the Company shall include
in such registration, in the following priority, up to the Maximum Offering
Size:

>      (i) first, so much of the Company Securities proposed to be registered
> for the account of the Company as would not cause the offering to exceed the
> Maximum Offering Size; and

8



--------------------------------------------------------------------------------





>      (ii) second, all Registrable Securities requested to be included in such
> registration by any other Stockholders pursuant to Section 2.02 (allocated, if
> necessary for the offering not to exceed the Maximum Offering Size, pro rata
> among such Stockholders on the basis of the relative number of shares of
> Registrable Securities so requested to be included in such registration by
> each).

     Section 2.03. Registration Procedures. Whenever Stockholders request that
any Registrable Securities be registered pursuant to Section 2.01 or 2.02,
subject to the provisions of such Sections, the Company shall use its reasonable
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof as quickly as
practicable, and, in connection with any such request:

     (a) The Company shall as expeditiously as possible prepare and file with
the SEC a registration statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its reasonable efforts to cause such filed registration statement to become
and remain effective for a period of not less than 180 days, or in the case of a
shelf registration statement, one year (or such shorter period in which all of
the Registrable Securities of the Registering Stockholders included in such
registration statement shall have actually been sold thereunder).

     (b) Prior to filing a registration statement or prospectus or any amendment
or supplement thereto, the Company shall, if requested, furnish to each
participating Stockholder and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Stockholder and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Stockholder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Stockholder. Each participating Stockholder shall have the right to request that
the Company modify any information contained in such registration statement,
amendment and supplement thereto pertaining to such Stockholder and the Company
shall use its reasonable efforts to comply with such request, provided, however,
that the Company shall not have any obligation to so modify any information if
the Company reasonably expects that so doing would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

9



--------------------------------------------------------------------------------





     (c) After the filing of the registration statement, the Company shall (i)
cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Stockholders thereof set
forth in such registration statement or supplement to such prospectus and (iii)
promptly notify each Registering Stockholder holding Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the SEC or any state securities commission and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

     (d) The Company shall use its reasonable efforts to (i) register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions in the United States
as any Registering Stockholder holding such Registrable Securities reasonably
(in light of such Stockholder’s intended plan of distribution) requests and (ii)
cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Stockholder to
consummate the disposition of the Registrable Securities owned by such
Stockholder, provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.03(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

     (e) The Company shall immediately notify each Registering Stockholder
holding such Registrable Securities covered by such registration statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Stockholder and
file with the SEC any such supplement or amendment.

     (f) (i) FP shall have the right, in its sole discretion, to select an
underwriter or underwriters in connection with any Public Offering resulting
from the exercise by FP of a Demand Registration, which underwriter or
underwriters may include any Affiliate of FP and (ii) the Company shall select
an underwriter or underwriters in connection with any other Public Offering,
which underwriter or underwriters shall be reasonably acceptable to the
Requesting Stockholder. In

10



--------------------------------------------------------------------------------





connection with any Public Offering, the Company shall enter into customary
agreements (including an underwriting agreement in customary form) and take such
all other actions as are required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with the NASD.

     (g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Registering Stockholder and any underwriter participating in
any disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.03 and any attorney, accountant or other professional
retained by any such Stockholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Registering
Stockholder agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in the Company Securities
unless and until such information is made generally available to the public.
Each Registering Stockholder further agrees that, upon learning that disclosure
of such Records is sought in a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.

     (h) The Company shall furnish to each Registering Stockholder and to each
such underwriter, if any, a signed counterpart, addressed to such Stockholder or
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, as a
majority of such Stockholders or the managing underwriter therefor reasonably
requests.

     (i) The Company shall otherwise use its reasonable efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of 12 months, beginning within three
months

11



--------------------------------------------------------------------------------





after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

     (j) The Company may require each such Registering Stockholder promptly to
furnish in writing to the Company such information regarding the distribution of
the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required in connection with
such registration.

     (k) Each such Registering Stockholder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.03(e), such Stockholder shall forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.03(e), and, if so
directed by the Company, such Stockholder shall deliver to the Company all
copies, other than any permanent file copies then in such Stockholder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. If the Company shall give such notice,
the Company shall extend the period during which such registration statement
shall be maintained effective (including the period referred to in Section
2.03(a)) by the number of days during the period from and including the date of
the giving of notice pursuant to Section 2.03(e) to the date when the Company
shall make available to such Stockholder a prospectus supplemented or amended to
conform with the requirements of Section 2.03(e).

     (l) The Company shall use its reasonable efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which any of the Registrable Securities are then listed or
traded.

     (m) The Company shall have appropriate officers of the Company (i) prepare
and make presentations at any “road shows” and before analysts and rating
agencies, as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their reasonable efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.

     Section 2.04. Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Registering Stockholder holding Registrable
Securities covered by a registration statement, its officers, directors,
employees, partners and agents, and each Person, if any, who controls such
Stockholder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable

12



--------------------------------------------------------------------------------





attorneys’ fees and expenses) (“Damages”) caused by or relating to any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by or relating to
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by such Stockholder or on such
Stockholder’s behalf expressly for use therein, provided that, with respect to
any untrue statement or omission or alleged untrue statement or omission made in
any preliminary prospectus, or in any prospectus, as the case may be, the
indemnity agreement contained in this paragraph shall not apply to the extent
that any Damages result from the fact that a current copy of the prospectus (or
such amended or supplemented prospectus, as the case may be) was not sent or
given to the Person asserting any such Damages at or prior to the written
confirmation of the sale of the Registrable Securities concerned to such Person
if it is determined that the Company has provided such prospectus to such
Stockholder and it was the responsibility of such Stockholder to provide such
Person with a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) and such current copy of the prospectus (or such
amended or supplemented prospectus, as the case may be) would have cured the
defect giving rise to such Damages. The Company also agrees to indemnify any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act on substantially the same
basis as that of the indemnification of the Stockholders provided in this
Section 2.04.

     Section 2.05. Indemnification by Participating Stockholders. Each
Registering Stockholder holding Registrable Securities included in any
registration statement agrees, severally but not jointly, to indemnify and hold
harmless the Company, its officers, directors and agents and each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Stockholder, but only (i) with
respect to information furnished in writing by such Stockholder or on such
Stockholder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus or (ii) to the extent that any
Damages result from the fact that a current copy of the prospectus (or such
amended or supplemented prospectus, as the case may be) was not sent or given to
the Person asserting any such Damages at or prior to the written confirmation of
the sale of the Registrable Securities concerned to such Person if it is
determined that it was the responsibility of such Stockholder to provide such
Person with a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be)

13



--------------------------------------------------------------------------------





and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
loss, claim, damage, liability or expense. Each such Stockholder also agrees to
indemnify and hold harmless underwriters of the Registrable Securities, their
officers and directors and each Person who controls such underwriters within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act on substantially the same basis as that of the indemnification of the
Company provided in this Section 2.05. As a condition to including Registrable
Securities in any registration statement filed in accordance with Article 2, the
Company may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar securities.
No Registering Stockholder shall be liable under this Section 2.05 for any
Damages in excess of the net proceeds realized by such Stockholder in the sale
of Registrable Securities of such Stockholder to which such Damages relate.

     Section 2.06. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 2,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any

14



--------------------------------------------------------------------------------





settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

     Section 2.07. Contribution. If the indemnification provided for in this
Article 2 is unavailable to the Indemnified Parties in respect of any Damages,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Damages (i) as between the Company and the Registering
Stockholders holding Registrable Securities covered by a registration statement
on the one hand and the underwriters on the other, in such proportion as is
appropriate to reflect the relative benefits received by the Company and such
Stockholders on the one hand and the underwriters on the other, from the
offering of the Registrable Securities, or if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits but also the relative fault of the Company and such
Stockholders on the one hand and of such underwriters on the other in connection
with the statements or omissions that resulted in such Damages, as well as any
other relevant equitable considerations and (ii) as between the Company on the
one hand and each such Stockholder on the other, in such proportion as is
appropriate to reflect the relative fault of the Company and of each such
Stockholder in connection with such statements or omissions, as well as any
other relevant equitable considerations. The relative benefits received by the
Company and such Stockholders on the one hand and such underwriters on the other
shall be deemed to be in the same proportion as the total proceeds from the
offering (net of underwriting discounts and commissions but before deducting
expenses) received by the Company and such Stockholders bear to the total
underwriting discounts and commissions received by such underwriters, in each
case as set forth in the table on the cover page of the prospectus. The relative
fault of the Company and such Stockholders on the one hand and of such
underwriters on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and such Stockholders or by such underwriters. The
relative fault of the Company on the one hand and of each such Stockholder on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

     The Company and the Registering Stockholders agree that it would not be
just and equitable if contribution pursuant to this Section 2.07 were determined
by pro rata allocation (even if the underwriters were treated as one entity for
such

15



--------------------------------------------------------------------------------





purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.07, no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any Damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and no Registering Stockholder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities of such Stockholder were offered to the public
(less underwriters’ discounts and commissions) exceeds the amount of any Damages
that such Stockholder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Each Registering Stockholder’s
obligation to contribute pursuant to this Section 2.07 is several in the
proportion that the proceeds of the offering received by such Stockholder bears
to the total proceeds of the offering received by all such Registering
Stockholders and not joint.

     Section 2.08. Participation in Public Offering. No Person may participate
in any Public Offering hereunder unless such Person (a) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.

     Section 2.09. Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and each Registering Stockholder participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or governmental authority other than the Securities Act.

     Section 2.10. Cooperation by the Company. If any Stockholder shall transfer
any Registrable Securities pursuant to Rule 144, the Company shall cooperate, to
the extent commercially reasonable, with such Stockholder and shall provide to
such Stockholder such information as such Stockholder shall reasonably request.

16



--------------------------------------------------------------------------------





     Section 2.11. No Transfer of Registration Rights. None of the rights of
Stockholders under this Article 2 shall be assignable by any Stockholder to any
Person acquiring Securities in any Public Offering or pursuant to Rule 144.

ARTICLE 3
CERTAIN COVENANTS AND AGREEMENTS

     Section 3.01. Reports. The Company agrees to furnish FP, for so long as FP
owns any Company Securities:

     (a) as soon as practicable and, in any event within 20 days after the end
of each month, the unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such month and the related unaudited statement of
operations and cash flow for such month, and for the portion of the fiscal year
then ended, in each case prepared in accordance with GAAP, setting forth in
comparative form the figures for the corresponding month and portion of the
previous fiscal year, and the figures for the corresponding month and portion of
the then current fiscal year as in the Company’s annual operating budget,

     (b) as soon as practicable and, in any event, within 45 days after the end
of each of the first three fiscal quarters, the unaudited consolidated balance
sheet of the Company and its Subsidiaries as at the end of such quarter and the
related unaudited statement of operations and cash flow for such quarter and for
the portion of the fiscal year then ended, in each case prepared in accordance
with GAAP,

     (c) as soon as practicable and, in any event, within 90 days after the end
of each fiscal year, (i) the audited consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year and the related audited
statement of operations and cash flow for such fiscal year, and for the portion
of the fiscal year then ended, in each case prepared in accordance with GAAP and
certified by Deloitte & Touche or another firm of independent public accountants
of nationally recognized standing, together with a comparison of the figures in
such financial statements with the figures for the previous fiscal year and the
figures in the Company’s annual operating budget, (ii) any management letters or
other correspondence from such accountants and (iii) the Company’s annual
operating budget for the coming fiscal year,

     (d) promptly following the preparation thereof, a copy of any revisions to
the annual operating budget delivered pursuant to clause (c) above,

     (e) promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made generally
available by the Company to any of its security holders, (ii) all regular and
periodic reports and all registration statements and prospectuses filed by the
Company with any

17



--------------------------------------------------------------------------------





securities exchange or with the SEC and (iii) all press releases and other
statements made generally available by the Company to the public,

     (f) as soon as practicable and, in any event, within five Business Days
after any officer of the Company obtains knowledge thereof, notice (with a
description in reasonable detail, and stating the action that the Company is
taking or proposes to take with respect thereto) of (i) the commencement of any
material litigation, investigation or other proceeding to which the Company or
any of its Subsidiaries is a party before any court or arbitrator or any
governmental body, agency or official or (ii) the existence of any material
default or breach under this Agreement or any other material contract or
agreement to which the Company or any of its Subsidiaries is a party, and

     (g) as promptly as reasonably practicable, such other information with
respect to the Company or any of its Subsidiaries as may reasonably be requested
by FP.

     Section 3.02. Limitations on Subsequent Registration Rights. The Company
agrees that it shall not enter into any agreement with any holder or prospective
holder of any securities of the Company (a) that would allow such holder or
prospective holder to include such securities in any Demand Registration or
Piggyback Registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that their inclusion would not reduce the amount of the Registrable
Securities of the Stockholders included therein or (b) on terms otherwise more
favorable than this Agreement. The Company also represents and warrants to each
Stockholder that it has not previously entered into any agreement with respect
to any of its securities granting any registration rights to any Person other
than the Original Registration Rights Agreement.

     Section 3.03. Conflicting Agreements. The Company represents and agrees
that it shall not (a) grant any proxy or enter into or agree to be bound by any
voting trust or agreement with respect to the Company Securities, except as
expressly contemplated by this Agreement, (b) enter into any agreement or
arrangement of any kind with any Person with respect to its Company Securities
inconsistent with the provisions of this Agreement or for the purpose or with
the effect of denying or reducing the rights of any other Stockholder under this
Agreement, including agreements or arrangements with respect to the Transfer or
voting of its Company Securities or (c) act, for any reason, as a member of a
group or in concert with any other Person in connection with the Transfer or
voting of its Company Securities in any manner that is inconsistent with the
provisions of this Agreement.

18



--------------------------------------------------------------------------------





ARTICLE 4
MISCELLANEOUS

     Section 4.01. Lockup Agreement. Any rights granted to Mezhvinsky hereunder
are granted and made expressly subject to the Lockup Agreement and the Company
shall not be required to take any action which contravenes the terms of such
Lockup Agreement.

     Section 4.02. Binding Effect; Assignability; Benefit. (a) This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.

     (b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Company Securities or otherwise, except that, (i) at
the sole written election of FP, Persons to whom FP has Transferred Company
Securities may (unless already bound hereby) execute and deliver to the Company
an agreement to be bound by this Agreement in the form of Exhibit A hereto and
shall thenceforth be a “Stockholder” for purposes of, and have the rights of a
Stockholder under, this Agreement and (ii) following the Transfer of Company
Securities by a Sieger Stockholder to a transferee that is such Stockholder’s
Affiliate, spouse, ex-spouse, domestic partner, lineal descendant or antecedent,
brother or sister, the adopted child or adopted grandchild, or the spouse or
domestic partner of any child, grandchild or adopted grandchild of such
Stockholder, trust for the benefit of such Stockholder or those members of such
Stockholder’s family specified in this subsection (b), such Transferee may
(unless already bound hereby) execute and deliver to the Company an agreement to
be bound by this Agreement in the form of Exhibit A hereto and shall thenceforth
be a “Sieger Stockholder” for purposes of, and have the rights of a “Sieger
Stockholder” under, this Agreement, provided that any such Transfer pursuant to
this subparagraph (ii) must be in accordance with the Lockup Agreement.

     (c) Nothing in this Agreement, expressed or implied, is intended to confer
on any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

     Section 4.03. Notices. All notices, requests and other communications to
any party shall be in writing and shall be delivered in person, mailed by
certified or registered mail, return receipt requested, or sent by facsimile
transmission,

19



--------------------------------------------------------------------------------





  if to the Company to:              Ultra Clean Holdings, Inc.          150
Independence Drive          Menlo Park, CA 94025          Attention: Chief
Financial Officer          Fax: 650-326-0929       if to FP, to:              FP
– Ultra Clean, L.L.C.          2882 Sand Hill Road, Suite 280          Menlo
Park, CA 94025          Attention: Dipanjan Deb          Fax: 650-233-2999      
       with a copy to:              Davis Polk & Wardwell          1600 El
Camino Real          Menlo Park, CA 94025          Attention: Alan Denenberg    
     Fax: (650) 752-2111       if to Mezhvinsky or the Sieger Stockholders, to:
             Sieger Engineering, Inc.          130 Beacon Street          South
San Francisco, CA 94080          Attention: Leonid Mezhvinsky          Facsimile
No.: (650) 583-5823              with a copy to:              Wilson Sonsini
Goodrich & Rosati          Professional Corporation          One Market, Spear
Tower, Suite 3300          San Francisco, CA 94105          Attention: Robert T.
Ishii          Facsimile No.: (415) 947-2099

     All notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission

20



--------------------------------------------------------------------------------





shall be confirmed by certified or registered mail, return receipt requested,
posted within one Business Day, or by personal delivery, whether courier or
otherwise, made within two Business Days after the date of such facsimile
transmissions.

     Any Person that becomes a Stockholder shall provide its address and fax
number to the Company.

     Section 4.04. Waiver; Amendment; Termination. No provision of this
Agreement may be waived except by an instrument in writing executed by the party
against whom the waiver is to be effective. No provision of this Agreement may
be amended or otherwise modified except by an instrument in writing executed by
all parties hereto.

     Section 4.05. Fees and Expenses. The Company shall pay all out-of-pocket
costs and expenses of FP, including the reasonable fees and expenses of counsel,
incurred in connection with the preparation of this Agreement, or any amendment
or waiver hereof, and the transactions contemplated hereby and all matters
related hereto.

     Section 4.06. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to the conflicts of laws rules of such state.

     Section 4.07. Jurisdiction. The parties hereby agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Northern District of California or any California State court sitting in San
Jose, California, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any case of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of California, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient form.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 4.03 shall be deemed effective service of
process on such party.

     Section 4.08. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR

21



--------------------------------------------------------------------------------





RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     Section 4.09. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

     Section 4.10. Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.

     Section 4.11. Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto
with respect to the subject matter hereof and thereof, other than the Lockup
Agreement.

     Section 4.12. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

     Section 4.13. Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

22



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

  ULTRA CLEAN HOLDINGS, INC.                   By:  /s/ Clarence L. Granger    

--------------------------------------------------------------------------------

    Name: Clarence L. Granger     Title: President, Chief Executive Officer and
Chief Operating Officer                           FP-ULTRA CLEAN, LLC          
         By: FRANCISCO PARTNERS, L.P.,            By: Managing Member          
By:  /s/ Dipanjan Deb    

--------------------------------------------------------------------------------

    Name: Dipanjan Deb     Title: Managing member, Francisco Partners GP, LLC,
its Managing Member                           LEONID AND INNA MEZHVINSKY AS  
TRUSTEES OF THE REVOCABLE TRUST   AGREEMENT OF LEONID   MEZHVINSKY AND INNA  
MEZHVINSKY DATED 28-APR-88           By:  /s/ Leonid Mezhvinsky    

--------------------------------------------------------------------------------

    Name: Leonid Mezhvinsky     Title: Trustee                           JOE AND
JENNY CHEN AS TRUSTEES OF THE   JOE CHEN AND JENNY CHEN   REVOCABLE TRUST DATED
2002                   By:  /s/ Joe Chen    

--------------------------------------------------------------------------------

    Name: Joe Chen     Title: Trustee




--------------------------------------------------------------------------------





  VICTOR MEZHVINSKY                   By:  /s/ Victor Mezhvinsky    

--------------------------------------------------------------------------------

    Name: Victor Mezhvinsky     Title: Trustee                           VICTOR
MEZHVINSKY AS TRUSTEE OF   THE JOSHUA MEZHVINSKY 2004   IRREVOCABLE TRUST UNDER
  AGREEMENT DATED JUNE 4, 2004           By:  /s/ Victor Mezhvinsky    

--------------------------------------------------------------------------------

    Name: Victor Mezhvinsky     Title: Trustee                               THE
CHEN MINORS IRREVOCABLE TRUST           By:  /s/ David Honguy Wu    

--------------------------------------------------------------------------------

    Name: David Honguy Wu     Title: Trustee                                  
By:  /s/ Winnie Wei Zhen Wu    

--------------------------------------------------------------------------------

    Name: Winnie Wei Zhen Wu     Title: Trustee       FRANK MOREMAN          
By:  /s/ Frank Moreman    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





EXHIBIT A


JOINDER TO REGISTRATION RIGHTS AGREEMENT

     This Joinder Agreement (this “Joinder Agreement”) is made as of the date
written below by the undersigned (the “Joining Party”) in accordance with the
Amended and Restated Registration Rights Agreement dated as of June 29, 2006
(the “Amended and Restated Registration Rights Agreement”) among Ultra Clean
Holdings, Inc., FP – Ultra Clean, L.L.C. (“FP”), Leonid and Inna Mezhvinsky as
trustees of the Revocable Trust Agreement of Leonid Mezhvinsky and Inna
Mezhvinsky dated April 26, 1988, Joe and Jenny Chen as trustees of the Joe Chen
and Jenny Chen Revocable Trust dated 2002, Victor Mezhvinsky, Victor Mezhvinsky
as trustee of the Joshua Mezhvinsky 2004 Irrevocable Trust under Agreement dated
June 4, 2004, David Hongyu Wu and Winnie Wei Zhen Wu as trustees of the Chen
Minors Irrevocable Trust and Frank Moreman, as the same may be amended from time
to time. Capitalized terms used, but not defined, herein shall have the meaning
ascribed to such terms in the Amended and Restated Registration Rights
Agreement.

     The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement and with the written consent of FP, the
Joining Party shall be deemed to be a party to the Amended and Restated
Registration Rights Agreement as of the date hereof and shall have all of the
rights and obligations of a “Stockholder” thereunder as if it had executed the
Amended and Restated Registration Rights Agreement. The Joining Party hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Amended and Restated Registration
Rights Agreement.



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as
of the date written below. This Joinder Agreement shall not be effective unless
and until FP has indicated its written consent hereof.

Date: __________ __, ____

  [NAME OF JOINING PARTY]           By:        

--------------------------------------------------------------------------------

    Name:       Title:             Address for Notices:                    


FP hereby consents to the joinder of
the Joining Party to the Registration
Rights Agreement.

FP – Ultra Clean, L.L.C.             By:          

--------------------------------------------------------------------------------

      Name:         Title:              




--------------------------------------------------------------------------------